Citation Nr: 1630025	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 
 
2. Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from December 1961 to September 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in November 2014.  The RO issued a statement of the case (SOC) in July 2015.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus due to in-service noise exposure.

The Board notes that the Veteran's DD-214 indicates that in December 1963 the Veteran was transferred to the US Army Control Gp (Anl Tng) II USA Corps, with the terminal date of the reserve obligation being December 13, 1967.  

There are no service personnel records, or STRs following October 1963.   

On the VA Form 9, the Veteran stated, he had no hearing problems prior to service.  He stated that noise exposure during service included exposure to weapons firing, and working in the motor pool as a member of the First Armored Division.  He reported that he was not provided with hearing protection during service.  He also indicated that following discharge his employment was in offices with minimal noise exposure.

On his notice of disagreement in October 2014, the Veteran indicated he experienced tinnitus during service and pain in his right ear.  He reported exposure to loud noise during service, and that following his discharge from service, his hearing worsened.  He reported that even with the use of hearing aids he has difficulty with daily activities.  He also indicated he has no family history of hearing loss.  

Here, the Veteran was afforded a VA examination in August 2014, at which time he reported hearing loss and tinnitus dating back to service.  The examiner concluded that the Veteran's enlistment examination of October 2, 1963 revealed a passed forced whisper test result of 15/15 bilaterally.  The examiner went on to state that the Veteran's separation examination dated October 2, 1963, revealed normal puretone thresholds, and that hearing sensitivity was at the upper limit of normal and less likely as not that a shift in hearing occurred.  The examiner incorrectly referenced the induction and separation examinations.  With regard to tinnitus, the examiner concluded that tinnitus was less likely than not caused by or a result of military noise exposure, with the rationale being that hearing sensitivity was at the upper limit of normal at separation and less likely as not that tinnitus as a symptom of shift in hearing occurred.  This statement is conclusory and an adequate rationale was not provided.   

The examiner noted that the Veteran reported service noise exposure as a result of exposure to fire arms, and working in the motor pool.  However, the examiner did not comment on the Veteran's reported noise exposure, or the Veteran's assertion that he was not provided with protective hearing devices during service.  

The Board notes, the VA medical examiner incorrectly referenced both the induction and separation examination being the same date, October 2, 1963.  The Veteran's pre-induction examination was September 1961.  The examiner's rationale with regard to tinnitus was that the Veteran did not have a shift in hearing during service, however the September 1961 examination was a whisper test, and the October 1963 examination was an examination with the use of an audiometer.    Additionally, the Board is unable to ascertain if the medical examiner considered the Veteran's statements describing his account of the progression of his hearing loss and tinnitus, and his statements describing his symptoms following discharge.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Accordingly, the Board is of the opinion that further medical guidance is required in order to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request all outstanding service personnel and service treatment records related to the Veteran's period of Army Reserve service from December 1963 to December 1967 from the appropriate repository.  All efforts in this regard must be documented in the claims file and all records obtained must be associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2. Schedule the Veteran for an examination regarding his hearing loss and tinnitus.  The claims file should be made available for review.    

Following a review of the claims file, the reviewing examiner should provide an opinion for the following questions:

a. Is it at least as likely as not (i.e., 50 percent probability or more) that the Veteran's in-service exposure to loud noise caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?  In making this assessment, the examiner is asked to consider and discuss the Veteran's statements that he:  
(1) was exposed to noise associated with weapons firing, 
(2) exposed to noise associated with working in the motor pool, and 
(3) was not provided with hearing protection.   

b. Is it at least as likely as not (i.e., 50 percent probability or more) that the Veteran's in-service exposure to loud noise caused any acoustic damage that has resulted in, or is related to, any tinnitus that he now has?  In making this assessment, the examiner is asked to consider and discuss the Veteran's statements that he:  
(1) was exposed to noise associated with weapons firing, 
(2) exposed to noise associated with working in the motor pool, and 
(3) was not provided with hearing protection.   


A rationale is requested for any opinion provided.

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


